       Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 1 of 23




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOHNNY ROUNDS,

                            Petitioner,
        v.                                                  DECISION AND ORDER
                                                                18-CV-1000S
UNITED STATES OF AMERICA,                                       10-CR-239S (1)

                            Respondent.




                                   I. INTRODUCTION

        Presently before this Court is Petitioner Johnny Rounds’s pro se Motion to Vacate,

Set Aside, or Correct his Sentence under 28 U.S.C. § 2255 (Docket No. 849). For the

reasons discussed below, Rounds’s motion is denied.

                                    II. BACKGROUND

        On November 10, 2015, Rounds appeared before this Court and pleaded guilty to

Counts 1 and 3 of the superseding indictment against him. See Docket Nos. 163, 695,

701.     Count 1 charged Rounds with violating 18 U.S.C. § 1962 (d) (racketeering

conspiracy involving murder). Count 3 charged him with violating 21 U.S.C. § 848 (a)

(operating a continuing criminal enterprise).

        Rounds pleaded guilty with the benefit of a plea agreement, in which he agreed

that his maximum possible sentence by statute for Count 1 was a term of life

imprisonment, a fine of $250,000, a mandatory special assessment of $100, and a term

of supervised release of five years; and that his maximum possible sentence by statute

for Count 3 was a term of life imprisonment (with a mandatory minimum imprisonment

term of 20 years), a fine of $2,000,000, a mandatory special assessment of $100, and a


                                            1
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 2 of 23




term of supervised release of five years. See Plea Agreement, Docket No. 695, ¶ 1.

       Rounds further agreed that for purposes of the Sentencing Guidelines, he had a

combined total offense level of 44 and a criminal history category of I, which resulted in a

Guidelines sentencing range of life imprisonment, a fine of $25,000 to $2,000,000, and a

term of supervised release of 2 to 5 years. 1             Id. ¶¶ 6-15.      Notwithstanding these

calculations, however, Rounds and the government agreed under Rule 11 (c)(1)(C) of the

Federal Rules of Criminal Procedure that this Court should impose sentence within the

range of 240 to 300 months’ imprisonment. Id. ¶ 16.

       On June 29, 2016, this Court accepted the Rule 11 (c)(1)(C) provision of the plea

agreement and sentenced Rounds to 300 months’ imprisonment on each count to run

concurrently, no fine, 5 years’ supervised release on each count to run concurrently,

restitution of $1,500, and a $200 special assessment, a sentence that fell within the range

of the parties’ agreement. See Docket Nos. 795, 797. The Clerk of Court entered

judgment on July 7, 2016. See Docket No. 797.

       Rounds filed Notices of Appeal on July 6 and July 18, 2016. See Docket Nos. 796,

803. On August 10, 2017, the United States Court of Appeals for the Second Circuit

granted the government’s motion to dismiss Rounds’s appeal and to summarily affirm his

conviction and sentence. See Docket No. 845. The court dismissed Rounds’s appeal of

his terms of imprisonment and supervised release as barred by the appeal waiver in his

plea agreement and summarily affirmed with respect to Rounds’s appeal of his conviction

and special assessment. See id. The court entered its mandate on September 14, 2017.



1At sentencing, this Court determined that Rounds’s total offense level was 43 and his criminal history
category was III. See Docket No. 795.


                                                  2
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 3 of 23




See id.

       Rounds filed the instant Motion to Vacate, Set Aside, or Correct his Sentence on

September 13, 2018.      See Docket No. 849.        After full briefing, including Rounds’s

supplemental submission, this Court took the motion under advisement without oral

argument on November 4, 2019. See Docket Nos. 849, 852, 854, 859, 860.

                                     III. DISCUSSION

A.     § 2255 Proceedings

       Twenty-eight U.S.C. § 2255 allows federal prisoners to challenge the legality of

their sentences. That section provides, in pertinent part, that:

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the
       sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence,
       or that the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255 (a).

       Importantly, a § 2255 motion is not a substitute for an appeal. See Bousley v.

United States, 523 U.S. 614, 621, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998) (“Habeas

review is an extraordinary remedy and ‘will not be allowed to do service for an appeal.’”)

(quoting Reed v. Farley, 512 U.S. 339, 354, 114 S. Ct. 2291, 2300, 129 L. Ed. 2d 277

(1994)). Relief under § 2255 is therefore narrowly limited, with collateral attack on a final

criminal judgment available “only for a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a fundamental defect which

inherently results in complete miscarriage of justice.” Graziano v. United States, 83 F.3d

587, 589-90 (2d Cir. 1996) (per curiam) (quoting United States v. Bokun, 73 F.3d 8, 12



                                             3
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 4 of 23




(2d Cir. 1995) (internal quotation marks omitted)).         This narrow limitation preserves

respect for finality, allows for the efficient allocation of judicial resources, and recognizes

an aversion to retrying issues long after they occur. See Bokun, 73 F.3d at 12 (citations

omitted).

       To shape the narrow relief available under § 2255, two procedural rules apply to

make it more difficult for a defendant to upset a final criminal judgment on collateral

review. See Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010). First, the

“mandate rule” bars re-litigation of issues already decided on direct appeal. See id.; see

also Burrell v. United States, 467 F.3d 160, 165 (2d Cir. 2006); United States v. Perez,

129 F.3d 255, 260 (2d Cir. 1997) (“[I]t is well-established that issues decided on direct

appeal may not be re-litigated in the context of a petition under § 2255.”) This includes

“not only . . . matters expressly decided by the appellate court, but also . . . re-litigation of

issues impliedly resolved by the appellate court’s mandate.” Yick Man Mui, 614 F.3d at

53 (citing United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001)). But an exception

exists for cases involving intervening changes in the law, in which case the petitioner

“must show that there is new law which, when applied to their claims, would result in a

different disposition.”   Chin v. United States, 622 F.2d 1090, 1092 (2d Cir. 1980)

(“Reconsideration [of claims previously raised on direct appeal] is permitted only where

there has been an intervening change in the law and the new law would have exonerated

a defendant had it been in force before the conviction was affirmed on direct appeal.”)

(citing United States v. Loschiavo, 531 F.2d 659, 664 (2d Cir. 1976)).

       Second, the “procedural default” rule bars the collateral review of non-

constitutional, non-jurisdictional claims that could have been raised on direct appeal,



                                               4
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 5 of 23




unless the petitioner shows cause for failing to raise the claims on direct review and actual

prejudice or actual innocence. See Bousley, 523 U.S. at 622-23 (citations omitted); see

also United States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011); Brennan v. United States,

867 F.2d 111, 117 (2d Cir. 1989) (“non-constitutional and non-jurisdictional claims are

generally procedurally foreclosed to a section 2255 petitioner if not raised on direct

appeal”). To satisfy the cause component, the petitioner must show circumstances

“external to the petitioner, something that cannot be fairly attributed to him.” Marone v.

United States, 10 F.3d 65, 67 (2d Cir. 1993). To satisfy the prejudice component, the

petitioner must demonstrate prejudice that creates an “actual and substantial

disadvantage, infecting . . . error of constitutional dimensions.” See United States v.

Frady, 456 U.S. 152, 170, 102 S. Ct. 1584, 71 L. Ed. 2d 816 (1982). To establish actual

innocence, the petitioner must show “that, in light of all the evidence, it is more likely than

not that no reasonable juror would have convicted him.” Bousley, 523 U.S. at 623

(internal quotation marks and citation omitted). But this rule does not apply to ineffective-

assistance-of-counsel claims, which may be brought in a § 2255 motion regardless of

whether they could have been raised, or were raised, on direct appeal. See Massaro v.

United States, 538 U.S. 500, 508-09, 123 S. Ct. 1690, 1696, 155 L. Ed. 2d 714 (2003).

       In addition to these two rules, waiver principles also apply. It is by now well

established that a knowing, voluntary, and competent waiver made as part of a plea

agreement is presumptively and generally enforceable. See Sanford v. United States,

841 F.3d 578, 580 (2d Cir. 2016) (per curiam); see also United States v. Riggi, 649 F.3d

143, 147 (2d Cir. 2011); United States v. Hernandez, 242 F.3d 110, 113 (2d Cir. 2001).

“An enforceable waiver bars claims based on grounds that arose after, as well as before,



                                              5
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 6 of 23




the [plea] agreement was signed.” Muniz v. United States, 360 F. Supp. 2d 574, 577

(S.D.N.Y. 2005) (citing Garcia-Santos v. United States, 273 F.3d 506, 509 (2d Cir. 2001)

(per curiam)). Thus, “[i]n no circumstance . . . may a [petitioner] who has secured the

benefits of a plea agreement and knowingly and voluntarily waived the right to appeal a

certain sentence, then appeal the merits of a sentence conforming to the agreement.

Such a remedy would render the plea bargaining process and the resulting agreement

meaningless.” United States v. Salcido-Contreras, 990 F.2d 51, 53 (2d Cir. 1993).

Waivers, however, are strictly construed against the government due to its greater

bargaining power and because it usually drafts the plea agreement. See Yushuvayev v.

United States, 532 F. Supp. 2d 455, 468 (E.D.N.Y. 2008).

        Discovery in § 2255 proceedings is governed by Rule 6 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Leave of court is required

to engage in discovery, which may be granted for good cause. See Rule 6 (a). Such

discovery is conducted under the Federal Rules of Criminal or Civil Procedure, or “in

accordance with the practices and principles of law.” 2 Id. The party requesting discovery

must provide reasons for the request, which must “include any proposed interrogatories

and requests for admission, and must specify any requested documents.” Rule 6 (b).

        A petitioner may also be entitled to an evidentiary hearing. Section 2255 provides

that a court shall hold an evidentiary hearing “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no relief.” To determine

whether a hearing is necessary, the court “must review the answer, any transcripts and

records of prior proceedings, and any [additional materials submitted by the parties].”


2 “If necessary for effective discovery, the judge must appoint an attorney for a moving party who qualifies
to have counsel appointed under 18 U.S.C. § 3006A.” Rule 6 (a).

                                                     6
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 7 of 23




Rule 8 (a). If a hearing is necessary, the court must appoint an attorney to any moving

party who qualifies for the appointment of counsel under 18 U.S.C. § 3006A. See Rule 8

(c). A hearing is generally warranted only where the petitioner establishes a plausible

claim. See Puglisi v. United States, 586 F.3d 209, 213 (2d Cir. 2009).

      The Second Circuit has further described the standard for holding a § 2255

evidentiary hearing as follows:

             In ruling on a motion under § 2255, the district court is required
             to hold a hearing “[u]nless the motion and the files and records
             of the case conclusively show that the prisoner is entitled to
             no relief.” 28 U.S.C. § 2255; see, e.g., Pham v. United States,
             317 F.3d 178, 185 (2d Cir. 2003) (§ 2255 does not permit
             summary dismissals of motions that present facially valid
             claims). However, the filing of a motion pursuant to § 2255
             does not automatically entitle the movant to a hearing; that
             section does not imply that there must be a hearing where the
             allegations are “vague, conclusory, or palpably incredible.”
             Machibroda v. United States, 368 U.S. 487, 495, 82 S. Ct.
             510, 7 L. Ed. 2d 473 (1962); see, e.g., Chang v. United States,
             250 F.3d 79, 85 (2d Cir. 2001). To warrant a hearing, the
             motion must set forth specific facts supported by competent
             evidence, raising detailed and controverted issues of fact that,
             if proved at a hearing, would entitle him to relief. See, e.g.,
             Machibroda, 368 U.S at 494, 82 S. Ct. 510; United States v.
             Aiello, 814 F.2d 109, 113-14 (2d Cir. 1987).

Gonzalez v. United States, 722 F.3d 118, 130-31 (2d Cir. 2013).

      Ultimately, the petitioner bears the burden of proving entitlement to relief under §

2255 by a preponderance of the evidence. See Galviz Zapata v. United States, 431 F.3d

395, 399 (2d Cir. 2005) (citing Williams v. United States, 481 F.2d 339, 346 (2d Cir.

1973)); see also Triana v. United States, 205 F.3d 36, 30 (2d Cir. 2000).

B.    Rounds knowingly, voluntarily, and competently waived his rights to appeal
      and collaterally attack his sentence.

      A defendant’s knowing, voluntary, and competent waiver of his right to appeal and



                                             7
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 8 of 23




collaterally attack his sentence is presumptively enforceable. See Riggi, 649 F. 3d at

147. Because a valid waiver provision itself may bar a petitioner’s claims, enforceability

must be determined as a threshold matter.

         To determine whether a challenged waiver is enforceable, courts examine the

underlying record and may rely on a defendant’s sworn statements during the plea

allocution, see Salerno v. Berbary, 389 F. Supp. 2d 480, 484 (W.D.N.Y. 2005), which

statements “carr[y] such a strong presumption of accuracy that a district court does not,

absent a substantial reason to find otherwise, abuse its discretion in discrediting later self-

serving and contradictory testimony,” United States v. Juncal, 245 F.3d 166, 171 (2d Cir.

2001).

         Rounds challenges the validity of his waiver on ineffective-assistance-of-counsel

grounds. He maintains that his waiver is unenforceable because (1) Attorney LoTempio 3

failed to properly explain Rule 11 (c)(1)(C), thereby rendering Rounds’s guilty plea (and

waiver) unknowing (see Docket No. 849, pp. 18, 23-24); and (2) Attorney LoTempio

insisted that Rounds plead guilty and enlisted Rounds’s family to pressure him into doing

so, thereby rendering Rounds’s plea and waiver involuntary (see id. pp. 18-19). Neither

claim has merit.

         The Sixth Amendment provides, in pertinent part, that "[i]n all criminal

prosecutions, the accused shall . . . have the Assistance of Counsel for his defence." U.S.

CONST. amend VI. It is well established that "the right to counsel is the right to the

effective assistance of counsel." Eze v. Senkowski, 321 F.3d 110, 124 (2d Cir. 2003)


3 Rounds had multiple lawyers. Because this was a death-eligible case, Rounds was assigned both trial

and learned counsel—Angelo Musitano, Esq., and William T. Easton, Esq., respectively. After Attorney
Musitano was forced to withdraw, new trial counsel Andrew C. LoTempio, Esq., joined Attorney Easton as
co-counsel.

                                                  8
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 9 of 23




(quoting McMann v. Richardson, 397 U.S. 759, 771 n.14, 90 S. Ct. 1441, 25 L. Ed. 2d

763 (1970)).

       To succeed on his ineffective-assistance-of-counsel claims, Rounds must

establish both prongs of the two-part test from Strickland v. Washington: (1) that his

counsel’s performance “fell below an objective standard of reasonableness;” and (2) that

“the deficient performance prejudiced” him. 466 U.S. 668, 687-88, 104 S. Ct. 2052, 80 L.

Ed. 2d 674 (1984).

       To satisfy the first prong of the Strickland test, Rounds must establish that his

counsel’s conduct fell below “an objective standard of reasonableness” under “prevailing

professional norms” such that it was “outside the wide range of professionally competent

assistance.”   Id. at 688, 690.   Under this prong, the court “must ‘indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance’ and be watchful ‘to eliminate the distorting effects of hindsight.’” Aparicio v.

Artuz, 269 F.3d 78, 95 (2d Cir. 2001) (quoting Strickland, 466 U.S. at 689). This is

because “[t]here are countless ways to provide effective assistance in any given case”

and “[e]ven the best criminal defense attorneys would not defend a particular client in the

same way.” Strickland, 466 U.S. at 689 (internal citation omitted). The question is

ultimately “whether an attorney’s representation amounted to incompetence under

prevailing professional norms, not whether it deviated from best practices or most

common custom.” Harrington v. Richter, 562 U.S. 86, 105, 131 S. Ct. 770, 178 L. Ed. 2d

624 (2011).

       To satisfy the second prong of the Strickland test, Rounds must establish that his

attorney’s “deficient performance prejudiced the defense” such that “there is a reasonable



                                             9
      Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 10 of 23




probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” See Strickland, 466 U.S. at 687, 694. The Second Circuit normally

“requires some objective evidence other than defendant’s assertions to establish

prejudice,” Pham v. United States, 317 F.3d 182, 182 (2d Cir. 2003), because “not every

error that conceivably could have influenced the outcome undermines the reliability of the

result of the proceeding,” Strickland, 466 U.S. at 693. Counsel’s errors must have been

“so serious as to deprive the defendant of a fair trial.” Id. at 687.

          Because both parts of the Strickland test must be satisfied for a petitioner to

establish ineffective assistance of counsel, failure to satisfy one part of the test frees a

district court from assessing whether the petitioner satisfied the other part of the test.

Strickland, 466 U.S. at 697 (noting that a court need not “address both components of the

[two-part Strickland] inquiry if the defendant makes an insufficient showing on one”); see

also Stouse v. Leonardo, 928 F.2d 548, 556 (2d Cir. 1991).

          Here, Rounds’s claims fail to meet the Strickland test because they are flatly

refuted by both the plea agreement and the plea allocution, which demonstrate that

Rounds entered his plea and waiver with full understanding of Rule 11 (c)(1)(C) and

without pressure or coercion.

          First, in his plea agreement, Rounds acknowledged his rights to appeal and

collaterally attack his sentence and then knowingly agreed to waive them as follows:

                 The defendant understands that Title 18, United States Code,
                 Section 3742 affords a defendant a limited right to appeal the
                 sentence imposed. The defendant, however, knowingly
                 waives the right to appeal and collaterally attack any
                 component of a sentence imposed by the Court which falls
                 within or is less than a sentencing range for imprisonment of
                 240 to 327 4 months, and the range for a fine and supervised

4   The inclusion of 327 months was an oversight. Just before Rounds entered his plea, his lawyers re-

                                                  10
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 11 of 23




                release set forth in Section III, ¶ 15 [Guidelines’ Application,
                Calculations and Impact], above, notwithstanding the manner
                in which the Court determines the sentence. In the event of
                an appeal of the defendant’s sentence by the government, the
                defendant reserves the right to argue the correctness of the
                defendant’s sentence.

                The defendant understands that by agreeing not to collaterally
                attack the sentence, the defendant is waiving the right to
                challenge the sentence in the event that in the future the
                defendant becomes aware of previously unknown facts or a
                change in the law which the defendant believes would justify
                a decrease in the defendant’s sentence.

Plea Agreement, ¶¶ 22, 23.

        Rounds further acknowledged that he had read the plea agreement, that he had a

full opportunity to discuss the terms of the plea agreement with his lawyers, that the

agreement represented the total agreement between himself and the government, that

no promises or representations other than those contained in the plea agreement were

made to him, that he understood all of the consequences of his guilty plea, that he fully

agreed with the contents of the plea agreement, and that he was entering the plea

agreement voluntarily and of his own free will. Id. ¶ 25 and p. 13.

        Second, as it relates to Rounds’s understanding of Rule 11 (c)(1)(C), the rule and

its application are explicitly stated in the plea agreement, which, again, Rounds

acknowledged that he read, understood, and had a full opportunity to discuss with his

lawyers. (Plea Agreement, ¶¶ 16, 17 and p. 13.) In addition, this Court explained the

general parameters of a Rule 11 (c)(1)(C) plea at a status conference on the eve of

Rounds’s plea. (Status Conference Transcript, Docket No. 767, p. 25.) Then during the



negotiated the high end of the Rule 11 (c)(1)(C) range down from 327 to 300 months. See Plea Transcript,
p. 2. That change is reflected in the handwritten notations and initials on page 9 of the plea agreement.
The same change should also have been made to the waiver provision, but due to oversight, was not.


                                                  11
   Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 12 of 23




plea allocution itself, Rounds confirmed his satisfaction with his lawyers and his

understanding of the rule:

             Court:          Okay. I take it, Johnny Rounds, to this point you
                             are satisfied with both of your attorneys, William
                             Easton and Andrew LoTempio?

             Defendant:      Yes, sir.

                                            ***

             Court:          . . . We’re talking about numbers and letters
                             [that] you probably haven’t heard about all that
                             much before, but now they are a regular part of
                             what the discussions are and that’s a Rule 11
                             (c)(1)(C), correct?

             Defendant:      True.

                                            ***


             Court:          [After Rounds confirmed his understanding of
                             the statutory penalties] . . . And that what we’re
                             talking about when we address each of those
                             two charges are statutory maximum[s] and even
                             with those charges I have discretion within the
                             ranges relating to the statutory maximum for
                             purposes of imposing sentence here. Do you
                             understand that?

             Defendant:      Yes.

             Court:          And that’s how 11 (c)(1)(C) is made possible
                             because that’s an agreement with reference to
                             a commitment from me that the sentence that
                             you get in the aggregate is a sentence that
                             might ordinarily be less than the guideline range
                             for the crimes committed. Do you understand
                             that?

             Defendant:      Yes, sir.

                                            ***



                                             12
   Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 13 of 23




             Court:        Drop down to [paragraph] 16 because this is
                           where we start talking the flexibility that can be
                           negotiated and when you talk life at the
                           guideline range there is a big difference, at least
                           on paper, between a period of time like 20 years
                           and life, right? You could live to be pretty darn
                           [old] and 20 years would be shorter than that,
                           right?

             Defendant:    Right.

             Court:        Okay. So here’s the deal as set out in the 11
                           (c)(1)(C), paragraph 16. It’s the position, and
                           this is where the numbers changed a little bit,
                           that the appropriate sentence should be
                           between 240 which is twenty years and 300
                           months for you in this particular case. Do you
                           understand that?

             Defendant:    Yes, sir.

             Court:        Okay, and I’m going to look at that and given the
                           seriousness of the crime, the interest of the
                           government and the public, and the fact that you
                           should be given a sentence that is sufficient but
                           not greater than necessary, I’ll look at whether I
                           can impose a sentence within that range. If I
                           cannot, and I tell both sides, you can withdraw
                           your plea, the government can withdraw the
                           deal. Do you understand?

             Defendant:    Yes, sir.

                                           ***

             Court:        Mr. Rounds, I’m convinced that as to your pleas
                           of guilty, separately considered and knowing,
                           you understand the terms, conditions, and
                           possible consequences, correct?

             Defendant:    Correct.

(Plea Transcript, Docket No. 763, pp. 4, 5, 10-11, 16-17, 21.)

      It is thus apparent from the record that contrary to Rounds’s present allegations,



                                           13
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 14 of 23




he had full knowledge and understanding of Rule 11 (c)(1)(C) at the time of his allocution

and agreed to its inclusion and application in his plea agreement.

       Third, as it relates to Rounds’s contention that Attorney LoTempio insisted that he

plead guilty and enlisted his family members to pressure him into doing so, the record

belies the claim.   Rounds specifically acknowledged in the plea agreement that he

understood the consequences of his plea, that he fully agreed with the contents of the

agreement, and that he signed the agreement voluntarily and of his own free will. (Plea

Agreement, p. 13.) And again, the plea allocution confirms that Rounds entered his plea

voluntarily:

               Court:       Okay. I take it, Johnny Rounds, to this point you
                            are satisfied with both of your attorneys, William
                            Easton and Andrew LoTempio?

               Defendant:   Yes, sir.

                                           ***

               Court:       You signed [the plea agreement], fair to say,
                            voluntarily?

               Defendant:   Yes, sir.

                                           ***

               Court:       Fair statement that everything you did here
                            today from A to Z was voluntary; no force,
                            threats or violence or intimidation to get you to
                            do this?

               Defendant:   Correct.

(Plea Transcript, Docket No. 763, pp. 4, 20, 21.)

       The record thus demonstrates that Rounds entered his plea voluntarily, without

force or threat.



                                            14
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 15 of 23




        Consequently, having thoroughly reviewed the record, this Court finds that both

the plea agreement and the plea allocution demonstrate Rounds’s understanding of Rule

11 (c)(1)(C) and the voluntary nature of his plea. This Court therefore finds that Rounds

entered his guilty plea and the waiver provisions knowingly, voluntarily, and competently,

and did not do so as the result of ineffective assistance of counsel.

C.      Rounds’s remaining claims fail.

        Construing Rounds’s submissions and arguments liberally as required, see

Marmolejo v. United States, 196 F.3d 377, 378 (2d Cir. 1999) (per curiam), this Court

finds that he brings the following additional claims. First, he alleges that his trial counsel

was ineffective by (1) failing to communicate with him and present him with a plea offer

from the government in February 2015 (see Docket No. 849, p. 17); (2) failing to properly

investigate his case (see id. pp. 18, 23-24); and (3) failing to challenge the conditions of

his pretrial confinement (see id. p. 19). Second, he claims that he was denied his right to

counsel in 2015 when he was allegedly unrepresented for more than 10 weeks. See id.

pp. 18, 23. Third, he claims that his speedy trial rights were violated. See id. pp. 19, 24-

25; Docket No. 852. Fourth, he alleges prosecutorial misconduct. See Docket No. 849,

pp. 20-21, 26; Docket No. 852, pp. 9-10. 5 And finally, Rounds claims that he is actually

innocent. See Docket No. 849, p. 22.

        Having found that Rounds knowingly, voluntarily, and competently waived his

collateral-attack rights, this Court must enforce the waiver. Cf. United States v. Granik,

386 F.3d 404, 412 (2d Cir. 2004) (“Knowing and voluntary appellate waivers included in


5 Rounds also alleged judicial misconduct, but withdrew that claim in his supplemental filing. See Docket
No. 852, p. 2 (“Having further reflected on the proceeding and the record, Rounds dismisses Issue 4
(Judicial misconduct.”).


                                                  15
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 16 of 23




plea agreements must be enforced because, if they are not, the covenant not to appeal

becomes meaningless and would cease to have value as a bargaining chip in the hands

of defendants.”). While there are narrow exceptions to the general enforceability of

waivers, none of them apply here. A waiver provision is presumptively enforceable other

than

              (1) when the waiver was not made knowingly, voluntarily, and
              competently, (2) when the sentence was imposed based on
              constitutionally impermissible factors, such as ethnic, racial or
              other prohibited biases, (3) when the government breached
              the plea agreement, or (4) when the sentencing court failed to
              enunciate any rationale for the defendant’s sentence, thus
              amounting to an abdication of judicial responsibility subject to
              mandamus.

Sanford, 841 F.3d at 580 (quoting United States v. Gomez-Perez, 215 F.3d 315, 319 (2d

Cir. 2000)). Since none of these exceptions apply, this Court must enforce the waiver

provision of the plea agreement.

       A valid “waiver bars claims based on grounds that arose after, as well as before,

the [plea] agreement was signed.” Muniz, 360 F. Supp. 2d at 577. A valid guilty plea

“conclusively resolves the question of factual guilt supporting the conviction, thereby

rendering any antecedent constitutional violation bearing on factual guilt a non-issue.”

United States v. Gregg, 463 F.3d 160, 164 (2d Cir. 2006); see Tollett v. Henderson, 411

U.S. 258, 267, 93 S. Ct. 1602, 1608, 36 L. Ed. 2d 235 (1973) (noting that if a defendant

validly admits guilt, “he may not thereafter raise independent claims relating to the

deprivation of constitutional rights that occurred prior to the entry of the guilty plea”). And

the Second Circuit has “long enforced waivers of direct appeal rights in plea agreements,

even though the grounds for appeal arose after the plea agreement was entered into.”

Garcia-Santos, 273 F.3d at 509 (citing United States v. Yemitan, 70 F.3d 746, 747-48 (2d

                                              16
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 17 of 23




Cir. 1995)); see also United States v. Harrison, 699 F.3d 158, 159 (2d Cir. 2012) (per

curiam) (finding that the petitioner’s “inability to foresee that subsequently decided cases

would create new appeal issues does not supply a basis for failing to enforce an appeal

waiver”) (quoting Riggi, 649 F.3d at 150 n. 7 )); Medina v. United States, 16 Civ. 5043

(AT)(JCF), 94 Cr. 0872 (SAS)(JCF), 2017 WL 476670, at *2 (S.D.N.Y. Feb. 3, 2017)

(citing Garcia-Santos in rejecting a petitioner’s argument that his waiver was not knowing

and voluntary “because he could not have known ‘that he was also waiving a right that

didn’t exist at the time of the guilty plea’”). The same is true for enforcement of waivers

of collateral attack under § 2255. See Garcia-Santos, 273 F.3d at 509 (“The reasons for

enforcing waivers of direct appeal [when the grounds for appeal arose after the plea

agreement was entered into] lead us to the same conclusion as to waivers of collateral

attack under § 2255.”).

       As it relates first to Rounds’s remaining ineffective-assistance-of-counsel claims,

they are not the type that fall outside of the waiver. “[A] waiver of appellate or collateral

attack rights does not foreclose an attack on the validity of the process by which a waiver

has been procured,” such as a plea agreement. Frederick v. Warden, Lewisburg Corr.

Facility, 308 F.3d 192, 195 (2d Cir. 2002). A waiver may thus be unenforceable if the

petitioner has a meritorious claim that it was procured as the result of ineffective

assistance of counsel. See United States v. Monzon, 359 F.3d 110, 118-19 (2d Cir.

2004); see El Saleh v. United States, 13-CV-1567 (DLI), 2016 WL 4734601, at *3

(E.D.N.Y. Sept. 9, 2016) (“[A] defendant cannot be bound by an appeal waiver if the

decision to enter a plea agreement was the product of counsel’s ineffective assistance”)

(citing Hernandez, 242 F.3d at 114)). Thus, “[a]n ineffective assistance of counsel claim



                                             17
      Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 18 of 23




survives the guilty plea or the appeal waiver only where the claim concerns the advice

the defendant received from counsel” that informed his or her decision to enter the guilty

plea. Parisi v. United States, 529 F.3d 134, 138-39 (2d Cir. 2008) (emphasis added).

        This is because, if a petitioner challenges counsel’s effectiveness in connection

with the plea agreement itself, he is in essence challenging the constitutionality of the

process by which he waived his right to collaterally attack the sentence, and his claim

therefore survives the waiver. Id. (“although challenging the attorney’s role in shaping the

defendant’s bargaining position cannot avoid the waiver, challenging the attorney’s advice

about that bargaining position, by connecting the knowing and voluntary nature of the

defendant’s plea decision with the attorney’s conduct, does.”); see also El Saleh, 2016

WL 4734601, at *3 (“[W]here an attorney’s ineffective assistance caused a defendant to

agree to a waiver, a court must look past the waiver and examine the underlying merits

of the ineffective assistance claim.”). In short, ineffective-assistance-of-counsel claims

that affect the plea process survive the waiver, and those that do not, do not. See id. at

*5.

        Rounds’s remaining ineffective-assistance-of-counsel claims do not relate to the

plea process. Again, Rounds claims that Attorney Musitano failed to communicate with

him in September 2014 and failed to present him with an earlier plea offer from the

government in February 2015, that Attorney LoTempio failed to properly investigate his

case; and that Attorney LoTempio failed to challenge the conditions of his pretrial

confinement. Because these claims do not relate to the plea process, they do not survive

the valid, enforceable waiver. See Mitchell v. United States, Case Nos. 14-CV-6350-

FPG, 11-CR-6019-FPG, 2020 WL 587883, at *7 (W.D.N.Y. Feb. 6, 2020) (finding pre-



                                            18
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 19 of 23




plea ineffective-assistance-of-counsel claims barred by valid waiver where they pertained

solely to pre-plea errors that did not pertain to the plea process); United States v. Hill,

Nos. 13 Civ. 1107 (LAP), 11 Cr. 145 (LAP), 2014 WL 104565, at *7 (S.D.N.Y. Jan. 7,

2014) (holding that valid waiver bars failure-to-investigate and other pre-plea claims);

United States v. Cano, 494 F. Supp. 2d 243, 248 (S.D.N.Y. 2007) (finding that only “when

the claim relates to the negotiation and entry of a plea or sentencing agreement” may

“[c]laims of ineffective assistance of counsel . . . survive § 2255 waivers”).

       As it relates to Rounds’s claim that he was denied his right to counsel for more

than 10 weeks in 2015 after Attorney Musitano was forced to withdraw, this Court finds

that it is barred by both the waiver and the mandate rule because Rounds unsuccessfully

raised it on appeal. See Docket No. 849, p. 4. Moreover, Rounds’s claim is factually

incorrect. Because this was a death-eligible case, Rounds was represented by two highly

skilled attorneys—Attorneys Easton and Musitano. While it is true that Attorney Musitano

was forced to withdraw, Attorney Easton remained as counsel at all times, with Attorney

LoTempio later joining him as co-counsel. See Docket Numbers 457, 463, 474, 482, 489,

493. At no time was Rounds left unrepresented. Consequently, Rounds’s right-to-

counsel claim fails.

       As it relates to Rounds’s speedy-trial claim, it too is barred by the plea waiver and

the procedural-default rule because Rounds failed to raise it on direct appeal and does

not now demonstrate good cause for that failure. See Bousley, 523 U.S. at 622-23; see

also Tollett, 411 U.S. at 267 (holding that a valid admission of guilt precludes claims

relating to the alleged deprivation of constitutional rights that occurred before the plea

was entered). Rounds claims only that he “was not advised by counsel and thought [he]



                                             19
    Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 20 of 23




could not raise the ground because [he] had waived the right.” Docket No. 849, p. 6. This

does not constitute cause: “The mere fact that counsel failed to recognize the factual or

legal basis for a claim, or failed to raise the claim despite recognizing it, does not

constitute cause for a procedural default.” Gupta v. United States, 913 F. 3d 81, 85 (2d

Cir. 2019).     Moreover, Rounds’s reliance on speedy-trial cases that post-date his

sentencing are unavailing because even if considered “new law” such do not overcome

the waiver. See United States v. Morgan, 406 F.3d 135, 137 (2d Cir. 2005) (holding that

a defendant’s “inability to foresee that subsequently decided cases would create new

appeal issues does not supply a basis for failing to enforce an appeal waiver. On the

contrary, the possibility of a favorable change in the law after a plea is simply one of the

risks that accompanies pleas and plea agreements.”). Accordingly, Rounds’s speedy-

trial claim fails.

        As it relates to Rounds’s claims that the prosecutor engaged in misconduct by

falsely claiming that he was a member of the fictitious “Rounds Crew,” by pursuing his

prosecution due to media pressure, and by failing to abide by a promise to recommend a

22-year sentence, they are barred by both the waiver and the mandate rule since Rounds

raised them in his unsuccessful appeal. See Docket No. 849, p. 7. In addition, Rounds’s

assertion that the prosecutor made a sentencing promise is refuted by the plea

agreement, in which Rounds twice acknowledged under oath that no promises or

representations were made to him other than those contained in the written document.

See Plea Agreement, pp. 12, 13. This claim therefore fails.

        Finally, Rounds’s naked claim of actual innocence fails. See Docket No. 849, pp.

12, 22. The entirety of Rounds’s claim is one sentence: “I was never associated with any



                                            20
        Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 21 of 23




homicides or gang activities.” Id. p. 22. This is wholly deficient; a claim of actual

innocence requires a much stronger showing. To establish actual innocence, Rounds

must produce “new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was not presented at

trial” and “show that it is more likely than not that no reasonable juror would have found

[him] guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 324-27, 115 S.

Ct. 851, 130 L. Ed. 2d 808 (1995). Rounds’s bare claim does not approach this standard.

See United States v. Hirsch, 239 F.3d 221, 225 (2d Cir. 2001) (finding that a claim of

actual innocence “must be supported by evidence”).

          Consequently, for the reasons stated above, this Court finds that Rounds’s claims

fail.

D.        Evidentiary Hearing

          As indicated above, § 2255 provides that a court must hold an evidentiary hearing

“[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” Rule 4 (b) also provides that “[i]f it plainly appears from

the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief, the judge must dismiss the motion . . . .”

          Here, this Court finds that no evidentiary hearing is warranted or required because

Rounds’s motion and the record conclusively demonstrate that Rounds is not entitled to

relief under § 2255. See Orbach v. United States, 11 Cr. 111 (NRB), 2017 WL 5632815,

at *7 (S.D.N.Y. Nov. 7, 2017) (denying request for a § 2255 hearing where “[t]he existing

record is conclusive that petitioner is not entitled to relief on any theory presented to [the

court]”).



                                               21
     Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 22 of 23




E.     Certificate of Appealability

       For a certificate of appealability to issue, a petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To make the

required “substantial showing,” Rounds must establish that “reasonable jurists could

debate whether . . . the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.”

Rhagi v. Artuz, 309 F.3d 103, 106 (2d Cir. 2002) (per curiam) (citations and internal

quotation marks omitted). Rounds has made no such substantial showing of the denial

of a constitutional right in this case. A certificate of appealability will therefore not be

issued.

                                    IV. CONCLUSION

       For the reasons stated above, Rounds’s Motion to Vacate, Set Aside or Correct

his Sentence is denied. If Rounds wishes to appeal, he must file a Notice of Appeal with

the Clerk’s Office, United States District Court, Western District of New York, within 60

days of the date of judgment in this action. Requests to proceed on appeal as a poor

person, if any, must be filed with the United States Court of Appeals for the Second

Circuit, in accordance with the requirements of Rule 24 of the Federal Rules of Appellate

Procedure.

                                       V. ORDERS

       IT HEREBY IS ORDERED, that Petitioner’s Motion to Vacate, Set Aside or Correct

his Sentence and Conviction under 28 U.S.C. § 2255 (Docket No. 849) is DENIED.

       FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this



                                            22
   Case 1:10-cr-00239-WMS-HBS Document 870 Filed 04/22/21 Page 23 of 23




Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917, 8

L. Ed. 2d 21 (1962).

         FURTHER, that a Certificate of Appealability under 28 U.S.C. § 2253 is DENIED.

         FURTHER, that the Clerk of Court is directed to CLOSE 18-CV-1000S.

         FURTHER, that the Clerk of Court is directed to mail a copy of this decision to

Petitioner at his current institutional address and to update his address on the docket

accordingly:

               Mr. Johnny Rounds (Reg. No. 25551-058)
               FCI Allenwood Low
               Federal Correctional Institution
               P.O. Box 1000
               White Deer, PA 17887

         SO ORDERED.


Dated:         April 22, 2021
               Buffalo, New York
                                                          s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                           23
